Filed 10/27/21 In re P.C. CA4/1
                          NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                   DIVISION ONE

                                           STATE OF CALIFORNIA


 In re P.C. et al., Persons Coming
 Under the Juvenile Court Law.
                                                                   D079003
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES AGENCY,
                                                                   (Super. Ct. Nos. J519874A-B)
           Plaintiff and Respondent,

           v.

 P.R.,

           Defendant and Appellant.


         APPEAL from orders of the Superior Court of San Diego County,
Matthew C. Braner, Judge. Affirmed.
         Paul A. Swiller, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Lonnie J. Eldridge, County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel and Lisa M. Maldonado, Deputy County Counsel for Plaintiff
and Respondent.
         P.R. (Father) appeals from the juvenile court’s orders terminating
parental rights to his son, P.C., and daughter, M.C. (together the children).
(Welf. & Inst. Code, § 366.26.)1 He contends that the juvenile court erred in
finding that the beneficial parent-child relationship exception to adoption did
not apply because he maintained consistent visitation and had a beneficial
relationship with the children.2 (§ 366.26, subd. (c)(1)(B)(i).) We disagree
and affirm the orders terminating parental rights.
              FACTUAL AND PROCEDURAL BACKGROUND
      In 2017, the San Diego County Child Welfare Services Agency (Agency)
received two reports of domestic violence between the parents. During one
incident, P.C. hit his head against a wall when Mother pushed Father as he
held P.C. In July 2018, the Agency received a referral regarding a domestic
violence incident between the parents at the hospital after M.C.’s birth. In
early October 2018, the Agency filed petitions on behalf of the children under
section 300, subdivision (b)(1) alleging that a substantial risk existed that the
children would suffer serious physical harm or illness based on domestic
violence. The petitions recounted an incident in late September 2018 where
Father brandished a knife and threatened to kill Mother. The protective
custody warrant affidavit recounted Mother’s statements that Father pushed
her against a wall, threw her on the floor, and threw items at her and around
the room. Father also hit Mother as she held M.C. and then choked Mother.
The children were crying and P.C. hit Father attempting to stop the assault.
      Mother obtained a restraining order requiring that Father remain 100
yards away from her and have no contact with the children. Father did not
appear at the detention hearing where the juvenile court made a prima facie


1     Undesignated statutory references are to the Welfare and Institutions
Code.

2    Father and Mother are not married and Mother is not a party to this
appeal.


                                        2
finding on both petitions, detained the children, and ordered supervised
visitation for Mother. In late October 2018, the Agency placed the children
with the maternal grandmother (the caregiver). At that time, P.C. was 19
months old and M.C. was three months old. When Father appeared later
that month, the court appointed counsel and ordered a paternity test. In
December 2018, the court granted the caregiver’s request for de facto parent
status and received notification that Father was the children’s biological
father.
      In early January 2019, the court modified the restraining order to
remove the children as protected parties. At the contested adjudication and
disposition hearing in January 2019, the juvenile court sustained the
petitions, declared the children dependents, ordered reunification services,
signed a restraining order protecting Mother from Father, allowed Mother
unsupervised visitation, and Father supervised visitation.
      In June 2019, Mother gave birth to H.C. Although Father initially
denied paternity, he later admitted that the infant was his son. In July 2019,
Father started twice a week unsupervised visitation with the children for
four hours. On August 1, 2019, the court continued reunification services for
both parents and ordered that they receive unsupervised visitation.
      In late March 2020, Mother’s car broke down on the street where
Father lived. Mother locked herself and H.C. in the car when Father started
yelling at her. Father then jumped on the hood of the car and stomped on the
windshield, causing it to crack. Based on this incident, in April 2020 the
Agency reverted the parents to supervised visitation. In September 2020,
Father and his girlfriend had a child together. The Agency removed the child
because he and the mother tested positive for methamphetamine. During the
investigation, the Agency learned that Father had engaged in domestic



                                       3
violence with his girlfriend that included choking her. At the 18-month
review hearing in September 2020, the juvenile court granted the Agency’s
section 388 motions to formally revert the parents to separate, supervised
visitation. It also terminated reunification services and set a section 366.26
hearing.
      The Agency’s final report addressed the best interests of the children.
The social worker noted Father’s history of domestic violence with Mother.
She also remarked that despite completing 25 sessions of a 52-week domestic
violence treatment program in April 2020, Father engaged in another
domestic violence incident with Mother in March 2020. Father then stopped
attending his domestic violence treatment program due to the COVID-19
pandemic but did not re-enroll despite receiving authorization to continue his
program with a different provider. In December 2020, Father re-enrolled in
domestic violence treatment but did not begin his sessions until February
2021. Although the children had been out of Father’s care since October
2018, the social worker noted that Father loved them, parented and attended
to them during visits, and that the children referred to him as “daddy.”
      The contested section 366.26 hearing in May 2021 proceeded as a trial
on the documents. After denying Father’s section 388 motion to reinstate
reunification services and transition the children to his care, the juvenile
court concluded that the parent-child relationship exception did not apply
and terminated parental rights. The court selected adoption as the children’s
permanent plan and designated the children’s caregiver as the prospective
adoptive parent. Father timely appealed.




                                        4
                                  DISCUSSION
      A. General Legal Principles
      “The sole purpose of the section 366.26 hearing is to select and
implement a permanent plan for the child after reunification efforts have
failed.” (In re J.D. (2021) 69 Cal.App.5th 594, 612.) At this hearing “the
juvenile court has three options: (1) to terminate parental rights and order
adoption as a long-term plan; (2) to appoint a legal guardian for the
dependent child; or (3) to order the child be placed in long-term foster care.
[Citation.] Adoption is the preferred plan and, absent an enumerated
exception, the juvenile court is required to select adoption as the permanent
plan. [Citation.] The burden falls to the parent to show that the termination
of parental rights would be detrimental to the child under one of the
exceptions.” (In re Fernando M. (2006) 138 Cal.App.4th 529, 534.)
      One of the exceptions to the preference for adoption is the beneficial
parent-child relationship exception. (§ 366.26, subd. (c)(1)(B)(i).) For this
exception to apply, the parent must show by a preponderance of the evidence:
(1) regular visitation and contact with the child; (2) the child has a
substantial, positive, emotional attachment to the parent; and (3)
terminating that attachment would be detrimental to the child even when
balanced against the countervailing benefit of a new, adoptive home. (In re
Caden C. (2021) 11 Cal.5th 614, 636 (Caden C.).) The existence of this
relationship is determined by taking into consideration “[t]he age of the child,
the portion of the child’s life spent in the parent’s custody, the ‘positive’ or
‘negative’ effect of interaction between parent and child, and the child’s
particular needs . . . .” (In re Autumn H. (1994) 27 Cal.App.4th 567, 576.)
When the benefits of a stable, adoptive, permanent home outweigh the harm




                                         5
the child would experience from the loss of a continued parent-child
relationship, the court should order adoption. (Caden C., at p. 634.)
      We review the juvenile court’s findings as to whether the parent has
maintained regular visitation and contact with the child, as well as the
existence of a beneficial parent-child relationship, for substantial evidence.
(Caden C., supra, 11 Cal.5th at pp. 639-640.) As a reviewing court, we do
“ ‘not reweigh the evidence, evaluate the credibility of witnesses, or resolve
evidentiary conflicts’ ” and will uphold the juvenile court’s determinations
even where substantial evidence to the contrary also exists. (Id. at p. 640.)
“[T]he ultimate decision—whether termination of parental rights would be
detrimental to the child due to the child’s relationship with his [or her]
parent—is discretionary and properly reviewed for abuse of discretion.”
(Ibid.) A court abuses its discretion “ ‘ “ ‘by making an arbitrary, capricious,
or patently absurd determination.’ ” ’ ” (Id. at p. 641.)
      B. The Juvenile Court’s Ruling
      The juvenile court found the children specifically and generally
adoptable. It acknowledged that Father loved his children but expressed
concern that even though Father attended half of his domestic violence
classes, “low and behold, more [domestic violence] occurred.” The court
stated that it would be “traumatic” to the children to upset their current
living arrangement with their caregiver. Focusing on the children’s best
interests, the court agreed “with caregiver’s counsel that there really is no
exception that would justify making a finding other than adoption” and found
that “adoption is far and away the most appropriate program for these
children.” After acknowledging that the purpose of dependency court is to
resolve “the situation to give the children as much permanence as possible,”




                                        6
it found that termination of parental rights would not be detrimental to the
children.
      C. Analysis
      The juvenile court did not make an express finding regarding the
regularity or consistency of Father’s visitation. The Agency concedes that the
first element, regular visitation and contact, is not in dispute. We agree that
Father maintained consistent visitation throughout the case to the extent
that the juvenile court permitted visitation.
      The juvenile court also did not make an express finding whether Father
provided the children with the type of significant, positive emotional
attachment required for application of the beneficial parental relationship
exception to termination of parental rights. (Caden C., supra, 11 Cal.5th at
p. 636.) The Agency contends that substantial evidence does not support a
finding that Father had proven this element of the exception. At this step of
the analysis the juvenile court must “consider the evidence showing whether
the parent’s actions or inactions ‘continued or developed a significant,
positive, emotional attachment from child to parent.’ ” (In re B.D. (2021) 66
Cal.App.5th 1218, 1230 (B.D.).)
      The children were very young, 19 and three months old, when they
started living with their caregiver. When they left Father’s care the children
were too young to have developed a strong emotional attachment to him or
understand the concept of a biological father. (In re Angel B. (2002) 97
Cal.App.4th 454, 459, 467.) Nonetheless, during Father’s supervised
visitation over the two and one-half years of this dependency proceeding
social workers noted that Father consistently responded appropriately to a
child’s verbal/nonverbal signals, showed empathy toward the children, and
demonstrated a parental role and knowledge of child development.



                                       7
      For the purposes of analysis, we will assume that the record supports a
finding that the children would derive some benefit from continuing their
relationship with Father. (In re Breanna S. (2017) 8 Cal.App.5th 636, 646-
647 [“The court’s decision a parent has not satisfied [the parent-child
relationship exception] burden may be based on any or all of the component
determinations. . . .”], disapproved on other ground by Caden C., supra, 11
Cal.5th at p. 637, fn. 6.) Accordingly, application of the beneficial parental
relationship exception turns on the juvenile court’s express finding that
terminating parental rights would not be detrimental to the children. On
this issue, despite Father’s consistent visitation and beneficial relationship
with the children, the juvenile court did not abuse its discretion in ultimately
concluding that the benefits the children would realize from adoption
outweighed any harm or detriment they might suffer from the termination of
parental rights.
      Despite a well-documented history of domestic violence with Mother, in
December 2018 Father denied domestic violence in his relationship with her.
Over a year later, the social worker reported that Father did not believe he
needed services because “the allegations and the whole case was based on
‘lies.’ ” After these denials, Father engaged in domestic violence with his
girlfriend. Accordingly, the juvenile court properly acknowledged Father’s
unresolved history of domestic violence because this impacted the beneficial
nature of his relationship with the children. (In re Benjamin D. (1991) 227
Cal.App.3d 1464, 1470, fn. 5 [“[C]ommon sense and expert opinion indicate
[domestic] violence is detrimental to children.”].)
      Father contends that terminating his parental rights would be
detrimental to the children because they enjoyed their time with him,
nothing indicated they were ready to give up their relationship with him, or



                                        8
that they shared a similar relationship with anyone else. Although the
record shows that the children enjoyed their time with him, this is a point the
Agency never disputed. Except for one visit where P.C. did not want to be
placed in his car seat, began to cry, and repeatedly stated that he wanted to
go with Father, the children easily separated from Father at the end of visits
without distress.
      At the time of the section 366.26 hearing, M.C. had been living with the
caretaker for almost her entire life and P.C. had lived with the caregiver for
over one-half of his life. Social workers noted that the children were “happy
and thriving” with their caretaker, referring to her as “ ‘mami’ (mommy).”
The children’s caretaker expressed a commitment to providing them with a
permanent and stable home through adoption. Thus, contrary to Father’s
assertion, the record shows that the children enjoyed a close relationship
with their caretaker.
      While the children enjoyed their visits with Father, the social worker
noted that the children learned that the visitation location is “where they go
to play and eat snacks.” Despite the positive attachment that the children
developed towards Father during the dependency proceedings, Father did not
play a significant role in their lives. For example, although Father stated he
would attend two medical appointments, one in February 2021 and the other
in May 2021, he did not appear at the appointments. For the February
appointment, Father told the social worker that he had “ ‘other things to do’ ”
and added that it was the caregiver’s responsibility to take the child to the
doctor.
      Crucially, Father did not present any evidence that the children would
be greatly harmed by severance of the parental relationship, or that the
security and stability of a new home would not outweigh the loss of this



                                       9
relationship. “ ‘Adoption is the Legislature’s first choice because it gives the
child the best chance at [a full] emotional commitment from a responsible
caretaker.’ ” (In re Celine R. (2003) 31 Cal.4th 45, 53.) On this record, the
juvenile court did not exceed the limits of legal discretion in determining that
providing the children this commitment outweighed the benefit that they
would gain through maintaining their pleasant, positive relationship with
Father. (Caden C., supra, 11 Cal.5th at p. 641.) We therefore affirm the
juvenile court’s orders as we find no evidence of exceptional circumstances
requiring application of the parent-child relationship exception to the
termination of Father’s parental rights.
                                 DISPOSITION
      The orders terminating parental rights are affirmed.


                                                           HUFFMAN, Acting P. J.

WE CONCUR:


GUERRERO, J.


DO, J.




                                       10